Citation Nr: 1142612	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-50 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for foot drop, right lower extremity, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of an increased rating for foot drop, right lower extremity, currently rated as 40 percent disabling.  In October 2008, the Veteran requested an increased rating for his disability.  He was afforded a VA examination in February 2009 in relation to his claim.  However, in December 2009, he expressed that his condition had worsened.  Specifically, he stated that he was now required to wear a below the knee complete brace and could no longer do therapy that was needed to keep his muscle strong.  As a result, he reported that his muscle had started to atrophy. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has reported a worsening of his foot drop since his last examination and that his muscle has started to atrophy, such was not shown on the last VA examination.  Therefore, we find that another examination is needed.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine the nature and severity of foot drop, right lower extremity.  All appropriate diagnostic codes should be addressed.  The claims folder should be made available to the examiner for review.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


